Detail Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant’s response to the Office Action dated 06/09/2021, and the amendment to claims and the specification filed on 09/08/2021 have been entered and made of record.

In light of Applicant’s amendment of the title of the invention, the objection of record with respect to the specification has been withdrawn.

In light of Applicant’s amendment of independent Claim 1 to explicitly recite the structure responsible to perform the recited tasks in the claims, Claims 1-3 and 7-17 will no longer invoke 35 U.S.C. 112(f).

Status of Claims
Claims 1-3 and 7-19 are pending.  Claims 4-6 and 20 are canceled. 


Terminal Disclaimer
The terminal disclaimer filed on 10/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term of the US patent 11,580,054 (Application No. 16/792,322) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments presented on pages 9-11 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejections of record with respect to claims under 35 U.S.C. 102(a)(a) and 35 U.S.C. 103 has been withdrawn.  In addition, in light of the approved terminal disclaimer, Claims 1-3 and 7-19 are allowed.  Claims 4-6 and 20 are canceled.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Lin et al. (US 2013/0050207).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662